21-03009-hcm Doc#12 Filed 06/11/21 Entered 06/11/21 10:01:16 Main Document Pg 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

   IN RE:                                           §
                                                    §
   THE GATEWAY VENTURES, LLC                        §             CASE NO. 21-30071-hcm
                                                    §                 CHAPTER 11
                                                    §
            Debtor.                                 §


   WESTAR INVESTORS GROUP, LLC,                     §
   SUHAIL BAWA, AND SALEEM                          §
   MAKANI,                                          §
                                                    §
            Plaintiffs,                             §
                                                    §
   v.                                               §         ADVERSARY NO. 21-03009-hcm
                                                    §
   THE GATEWAY VENTURES, LLC,                       §
   PDG PRESTIGE, INC., MICHAEL                      §
   DIXSON, SURESH KUMAR, AND                        §
   BANKIM BHATT                                     §

                     STATEMENT OF PLAINTIFFS PURSUANT TO RULE
            9027(e)(3) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

            Plaintiffs Westar Investors Group, LLC, Saleem Makani, and Suhail Bawa state, pursuant

   to Federal Rule of Bankruptcy Procedure 9027(e)(3), that they consent to the entry of final orders

   and final orders of judgment by the Bankruptcy Judge in the above-styled adversary proceeding.




   RULE 9027(E)(3) STATEMENT                                                                  PAGE 1
21-03009-hcm Doc#12 Filed 06/11/21 Entered 06/11/21 10:01:16 Main Document Pg 2 of 3




          Dated: June 11, 2021


                                       Respectfully submitted,

                                       By: /s/ Eric C. Wood
                                       Eric C. Wood
                                       State Bar No. 24037737
                                       BROWN FOX PLLC
                                       5550 Granite Pkwy., Suite 175
                                       Plano, Texas 75024
                                       Phone: (214) 327-5000
                                       Fax: (214) 327-5001
                                       Email: eric@brownfoxlaw.com

                                       ATTORNEYS FOR PLAINTIFFS
                                       WESTAR INVESTORS GROUP, LLC,
                                       SALEEM MAKANI, AND SUHAIL BAWA




   RULE 9027(E)(3) STATEMENT                                               PAGE 2
21-03009-hcm Doc#12 Filed 06/11/21 Entered 06/11/21 10:01:16 Main Document Pg 3 of 3




                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 11, 2021, a true and correct copy of the foregoing document
   was served by electronic notification by the Electronic Case Filing system for the United States
   Bankruptcy Court for the Western District of Texas to the following parties:

          Chantel Crews
          Ainsa Hutson Hester & Crews, LLP
          5809 Acacia Circle
          El Paso, TX 79912
          ccrews@acaciapark.com

          Jeffrey Thomas Lucky
          Jeff Ray
          Aldo Lopez
          Ray Pena McChristian, P.C.
          5822 Cromo Dr.
          El Paso, TX 79922
          jlucky@raylaw.com
          jray@raylaw.com
          alopez@raylaw.com

          Jeff Carruth
          Weycer Kaplan Pulaski & Zuber, P.C.
          25 Greenway Plaza, #2050
          Houston, TX 77046
          jcarruth@wkpz.com

          Harrel L. Davis III
          Gordon Davis Johnson & Shane P.C.
          4695 N. Mesa Street
          El Paso, Texas 79912
          hdavis@eplawyers.com


                                               /s/ Eric C. Wood
                                               Eric C. Wood




   RULE 9027(E)(3) STATEMENT                                                                PAGE 3
